Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to application filed 04/02/2021. Claims 26-50 were pending. Claims 26-50 are allowed.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Ross Culpepper, (Registration Number 69,339) on 02/03/2022.

The Application has been amended as follows:
Amendments to the Specification
[0001] This patent application is a continuation of U.S. Patent No. 10,972,768, issued Apr. 6, 2021, entitled “DYNAMIC REBALANCING OF EDGE RESOURCES FOR MULTI-CAMERA VIDEO STREAMING,” which claims the benefit of the filing date of the following patent application, the content of which is hereby expressly incorporated by reference: U.S. Patent Application Ser. No. 62/867,837, filed on Jun. 27, 2019, entitled “VISUAL FOG ORCHESTRATION.”

REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“perform one or more video analytics tasks on the first video segment; 
select, from a plurality of peer compute devices, the peer compute device to perform the one or more video analytics tasks on the second video segment, wherein the peer compute device is selected based on load information for the plurality of peer compute devices; 
receive, via the interface circuitry, a compute result from the peer compute device, wherein the compute result is based on the peer compute device performing the one or more video analytics tasks on the second video segment” 
as stated claims 26, 37, 47 and 49. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 26, 37, 47 and 49 indicated claims 26, 37, 47 and 49 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Burstein et al., US 20170255559, “The device implements remote direct memory access (RDMA) operations initiated by a peer node across a network“, FIG.1.
Vuong et al., US 20070288638, “Data item e.g. music, storing method for downloading over data communication network, involves selecting subset of set of nodes, and forwarding segments of data item to nodes of selected subset for hosting by nodes of subset“, FIG.1.
Dubal et al., US 20110142064, “Method for dynamic receive queue balancing, involves generating queue status message indicating that packet flow level in queue has exceeded queue high threshold“.
Arsenault et al., US 20180241836, "The device receives a manifest file for a video program. A first bitrate is determined for a first segment of the video program. A video chunk of the first segment at the first bitrate is requested from an edge server based on the manifest file. A subset of a video chunk of a second segment of the video program is requested from the edge server. The manifest file identifies multiple video chunks associated with segments of the video program based on adaptive bitrate streaming protocol".
Murakam, US 2008/0016541 A1: Image processing system, has metadata storing section storing metadata supplied from network cameras, and client terminals outputting result of analysis about metadata stored in metadata storing section

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446